         Case 1:18-cv-00389-KBJ Document 21 Filed 04/01/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                )
RONNIE C. HOGUE,                )
                                )
           Plaintiff,           )
                                )
           v.                   )                No. 18-cv-0389 (KBJ)
                                )
COASTAL INTERNATIONAL, INC., et )
al.,                            )
                                )
           Defendants.          )
                                )


                                         ORDER

       Pending before the Court is Plaintiff’s Motion for Court Appointed Counsel.

(See ECF No. 19.) “No civil litigant is ‘guaranteed counsel.’” Gaviria v. Reynolds,

476 F.2d 940, 943 (D.C. Cir. 2007) (quoting Willis v. FBI, 274 F.3d 531, 532 (D.C. Cir.

2001)). However, this Court is “authorized by statute to request an attorney to

represent any person unable to afford counsel.” Id. (quoting 28 U.S.C. § 1915(e)(1)).

An appointment is made taking into account the nature and complexity of the action, the

potential merit of the pro se party’s claims, the demonstrated inability of the pro se

party to retain counsel by other means, and the degree to which the interests of justice

will be served by appointment of counsel. LCvR 83.11(b)(3). After carefully

reviewing Plaintiff’s motion and weighing the factors set forth in the local civil rule,

the Court determines that appointment of counsel is not warranted at this time.

       Accordingly, it is hereby
       Case 1:18-cv-00389-KBJ Document 21 Filed 04/01/19 Page 2 of 2



     ORDERED that Plaintiff’s [19] Motion for Court Appointed Counsel is

DENIED WITHOUT PREJUDICE.



DATE: April 1, 2019                 Ketanji Brown Jackson
                                    KETANJI BROWN JACKSON
                                    United States District Judge




                                       2
